Citation Nr: 1228996	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to August 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to Jun 1980 and from August 1980 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in relevant part, granted entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective from June 15, 2004.

The Veteran properly appealed the claim to the Board and in a September 2010 decision the Board granted entitlement to a 70 percent disability rating for PTSD from August 11, 2009 and denied entitlement to a rating greater than 50 percent for PTSD prior to August 11, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2011 Joint Motion for Remand (JMR), in an August 2011 Order the Court vacated the Board's decision with respect to the Veteran's entitlement to a disability rating greater than 50 percent for PTSD prior to August 11, 2009, and remanded the matter to the Board.  The appeal as to any remaining issues, including entitlement to a rating greater than 70 percent for PTSD from August 11, 2009, was dismissed.

The record reflects that following the August 2011 Order the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued by the agency of original jurisdiction (AOJ), but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  Prior to August 11, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as minimal functioning at her job; emotional reactivity; and impairment of routine responsibilities of self-care, family role functioning, physical health, social/interpersonal relationships (including having few friends and an impaired relationship with her husband), and recreation/leisure pursuits.

2.  Prior to August 11, 2009, the Veteran's service-connected PTSD did not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 percent for PTSD prior to August 11, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In initial rating claims such as the instant case, where entitlement to disability benefits has been granted and an initial rating has been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the Veteran's claims file, to the extent available.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examination in December 2007.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examiner's conclusions were based on review of the Veteran's claims file and medical records, interview of the Veteran, and psychiatric evaluation.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the December 2007 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

As discussed above, a March 2008 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent rating, effective from June 15, 2004.  The September 2010 Board decision granted an increased rating to 70 percent, effective from August 11, 2009, and this time period is not on appeal.  The Veteran claims the 50 percent rating does not accurately depict the severity of her condition prior to August 11, 2009.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, a December 2003 private treatment record noted that the Veteran experienced nightmares, anxiety, and posttraumatic stress symptoms.  The Veteran was initially evaluated for her psychiatric problems by the VA in January 2004.  At that time, she reported daily anxiety, insomnia, and nightmares related to having been physically assaulted in service on multiple occasions.  She denied suicidal or homicidal ideation or prior psychiatric treatment.  On evaluation, the Veteran appeared anxious, but cognition was essentially within normal limits and she denied having hallucinations.  She reported having been happily married for 10 years.  In addition, she stated that she had friends and that she felt blessed.

A June 2004 VA medical record notes, in part, that the Veteran was alert, oriented times four, and well-dressed.  She had a depressed mood and a bright affect.  She reported vivid dreams and disturbing nightmares about her history of abuse.  She denied paranoia, suicidal ideation, and homicidal ideation.  Insight was fair, judgment was good, memory was intact, sleep was poor, speech was normal, and thoughts were clear.  The psychiatric assigned a GAF score of 45, which indicates serious symptoms.

A September 2004 record reflects she briefly tried Zoloft but discontinued it because she could not stop crying and her dreams became worse and more vivid.

A March 2005 record described a decreased intimacy level with her husband and a fear of being touched.  Another March 2005 record described the Veteran as "being very evasive about looking at treating her ptsd."  This record and a June 2005 record reflect that the Veteran did not want to take medication or participate in therapy.  The psychologist who authored the June 2005 record noted that "I think she does not really want individual therapy, but she is wanted to be seen, perhaps, to document her symptoms as she is working on a comp and pen application."  A June 2005 VA medical record indicated that the Veteran's March 2005 GAF score was 45, while a September 2005 record noted a June 2005 GAF score of 45.

A September 2005 record describes the Veteran as having an anxious affect.  She was not suicidal or homicidal and stated that her husband was very supportive.  She was having worse nightmares, sleep problems, anxiety, irritability, itching, and skin rashes.  These records note her reluctance to take antidepressants because of side effects that resulted from when she last tried them.  In December 2005, the Veteran indicated increased depression, sleep problems, and nightmares.  She denied suicidal ideation.

In a July 2006 statement, the Veteran indicated that she was experiencing increased flashbacks and outbursts of anger as a result of reliving her in-service stressors as part of the VA benefits application process.  In addition, she reported depressed mood, panic attacks, lack of motivation, anxiety, and a sense of helplessness.  

A February 2007 record reflects that the Veteran was in active PTSD treatment, including medication and therapy. This record noted worsening panic/anxiety attacks.

In a May 2007 statement to VA, she reported flashbacks, mood swings, depression, anxiety, fear, insomnia, panic attacks, crying spells, anger bouts, dizziness, nausea, loss of memory, nightmares, and unknown itchiness.  She also stated that she was unable to drive too far because of her phobia and that she was no longer able to be intimate with her husband and does not let him touch her.  She asked to restart psychotherapy.  Near contemporaneous statements from the Veteran's friends, family, fellow service members, and co-workers reiterated that the Veteran experienced psychiatric symptoms, such as: anxiety, hostility, sleep problems, moodiness, lack of focus, increased startle response, nightmares, and a limited social life.  In a separate May 2007 record, the Veteran stated that she had problems with amnesia and rage that she attributed to the ongoing VA compensation benefit appeals process.  

In August 2007, the Veteran reported ongoing problems with anxiety, nightmares, and trusting others.  These problems had prevented flexibility with respect to her work environment.  Specifically, the Veteran stated that she wanted to switch jobs, but that she needed to work close to home due to anxiety in going more than 8 miles from her home.

The Veteran was afforded a VA examination in December 2007.  The examination report reflects that the claims file was examined after the evaluation, as well as the Veteran's medical records.  At that time, the Veteran reported being easily startled, not wanting to be touched by her husband, nightmares, pain, irritability, dysphoric mood, sleep changes, timidity, changes in appetite, attention problems, loss of interest in former activities, and exacerbation of her physical conditions.  She denied suicidal or homicidal ideation.  She reported she was underemployed because she was unable to tolerate the psychological demands of her former occupation.  Her current job did not require substantial interaction or conceptual thinking.  She reported that she barely met the requirements for keeping her job.

The Veteran reported she was somewhat self-limiting socially and had not participated in life events as fully as she would like to, as she got anxious and hypervigilant when going out.

The Veteran's dress was casual and appropriate.  Eye contact was fair.  Grooming, hygiene, posture, and appearance were good.  Her level of activity was normal.  Her manner was cooperative and friendly.  Her speech was normal rate and rhythm, and she spoke with expressive, long sentences.  Her mood was mildly dysphoric.  Her affect was broad and expressive.  In terms of thought processes, she had goal-directed answers to questions and coherent but elaborate verbal responses.  Thought content was appropriate with no evidence of delusional or hallucinatory content.  She was oriented to person, place, time, and situation.  With respect to abstract thinking, conceptual thinking was intact, consistent with estimated intellectual level.  Information was consistent with estimated intellectual level of average to high average.  With respect to concentration, the Veteran reported some problems with attention that appeared to be related in part to pain.  Remote memory, recent memory, immediate retention, and delayed recall were intact.  With respect to social judgment, the Veteran understood the outcome of behavior.  Insight was good. Impulse control was adequate in that there were no reports of impulsive purchases, life changes, or uncontrolled behavior.

Changes in functioning from pre to post military service were noted in affect, mental health, cognition, sleep, health, social, and employment.  Changes in psychosocial functional status and quality of life following trauma exposure were noted in employment, routine responsibilities of self-care, family role functioning, physical health, social/interpersonal relationships, and recreation/leisure pursuits.

The examiner diagnosed PTSD, assigned a GAF score of 55, and noted that the Veteran was able to keep a job but was functioning minimally, her relationship with her husband was suffering as a result of her PTSD symptoms, she had few friends, and had emotional reactivity.

In February 2008, the Veteran stated that she had been unable to celebrate Christmas because her VA examination had made her nightmares and depression much worse.  At that time, she denied suicidal ideation.  An October 2008 VA medical record notes that the Veteran was having problems with anger toward her supervisor and had thoughts about injuring her supervisor. 

In March 2009, the Veteran stated that in the last few months her flashbacks and nightmares had increased.  She also indicated that she would tell co-workers something about her past as if it was happening in the present and otherwise indicated that she felt she was living in the past.  When her co-workers would notify her of these incidents, it caused the Veteran greater anxiety.  The Veteran denied suicidal ideation.  

An April 2009 private record noted panic/anxiety symptoms and depression.  But the Veteran denied suicidal or homicidal ideation and on examination was fully oriented, with normal speech and a well groomed appearance.  In May 2009, the Veteran reported depression and anxiety, but denied suicidal or homicidal ideation.  In June 2009, the Veteran stated that she was experiencing worsening PTSD symptoms and would like to attend counseling, but experienced a great deal of anxiety about leaving the area around her home.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  The Board concludes, however, that the symptoms and manifestations of her PTSD as shown during the VA examination and the course of outpatient treatment, as well as based on statements by the Veteran, her family, fellow service members, and friends, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent prior to August 11, 2009.  See 38 C.F.R. § 4.7 (2011).  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of the applicable appellate time period.  For this reason, further staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Initially, the Board acknowledges the assigned GAF scores during this period of 45, which suggests a serious impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, prior to August 11, 2009, the Veteran's manifestations included anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, panic attacks, lack of motivation, loss of interest, and memory problems.  However, the Veteran did not exhibit suicidal ideation, display obsessional rituals which interfere with routine activities, exhibit illogical, obscure, or irrelevant speech, or exhibit neglect for personal appearance or hygiene.  The Board acknowledges that the Veteran's reported signs and symptoms included panic attacks and depression and that she was unable to drive as a result of her symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent her from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas prior to August 11, 2009.

In addition, and as instructed by the August 2011 JMR, the Board has considered the Veteran's report in March 2009 that while speaking with co-workers she often made statements discussing things that happened in the past as though they were currently happening and that her co-workers looked at her in a confused manner.  The Board acknowledges the Veteran's competency to report such symptoms, but concludes that the medical evidence of record during the appellate time period (both prior and subsequent to the March 2009 report) that universally finds the Veteran to be fully oriented to person, place, time, and situation of significantly greater probative value when considering the Veteran's overall level of social and occupational impairment, given the medical professionals' presumed greater level of training and expertise in evaluating and diagnosing temporal or other orientation deficits.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even were the Board to concede that the Veteran experienced intermittent temporal disorientation, there is no evidence to indicate that such problems adversely affected her social and occupational functioning to a significant degree prior to August 11, 2009.  While such statements may have confused her co-workers when made, there is otherwise no indication that the statements significantly inhibited subsequent occupational or social functioning.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating prior to August 11, 2009.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating prior to August 11, 2009.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran worked as an administrative assistant during the entire appellate time period.  While the Veteran reported that her psychiatric symptoms prevented her from pursuing other employment opportunities and seriously affected her ability to perform her current job, the record clearly demonstrates that the Veteran performed at least at the minimally acceptable standard for retaining her employment.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment, as clearly evidenced by her continued employment during the appellate time period and thereafter.  As such, while the Veteran may have some level of occupational impairment due to her PTSD symptoms, the Board finds that based on the Veteran's work history she did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating prior to August 11, 2009.  In this regard, the Board notes that the 50 percent rating assigned prior to August 11, 2009 is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran has self-limited her social activities due to her psychiatric symptoms and has experienced problems with physical intimacy with her husband.  That said, the Veteran clearly did retain the ability to socialize both in public and private settings.  She described her relationship with her husband as supportive, which is buttressed by his willingness to take time from his employment to regularly drive the Veteran to work during the appellate time period.  While the couple certainly experienced problems due to the Veteran's PTSD symptoms, such problems are contemplated in the current 50 percent rating prior to August 11, 2009.  Moreover, while she may have limited her social interaction and had a relatively few number of friends, the record demonstrates that the Veteran did have friends and was able to function in a public setting.  As such, while the Veteran may have significant social impairment due to her PTSD symptoms, the Board finds that based on the lay and medical evidence of record she did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating prior to August 11, 2009.

In summary, prior to August 11, 2009, the Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  She certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned prior to August 11, 2009.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that she did not meet the requirements for an evaluation greater than the current 50 percent schedular rating prior to August 11, 2009.  While the Veteran had some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes her overall level of disability did not exceed her current 50 percent rating.  The GAF scores, in this case, could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record were commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation prior to August 11, 2009.  The Veteran's speech was not illogical, obscure or irrelevant.  She was not in a near-continuous state of panic or disorientation.  She did not experience hallucinations.  While she did exhibit some concentration problems, her thought processes and communication were overall logical and coherent.  She did not exhibit inappropriate behavior.  Her personal hygiene was appropriate.  She had some social impairment, but she had an overall supportive relationship with her husband and did have a few friends.  Although her socializing was self-limited, it is clear from the evidence of record that she did maintain a social relationship with multiple individuals in both an occupational and social setting.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating prior to August 11, 2009. 

The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD prior to August 11, 2009 with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported multiple psychiatric symptoms, including anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, concentration problems, hypervigilance, startle response, panic attacks, lack of motivation, loss of interest, and memory problems.  The current 50 percent rating prior to August 11, 2009 contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate her for her disability on appeal prior to August 11, 2009.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD prior to August 11, 2009, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


